OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                         AUSTIN




fPo8 thlr
quote rPa JoaP Lew*PI
                         \\//
                                                         55


Honorable Ralph Elliott, Page P


          *we am thil clayln reoelpt of a let-
     ter rigned by Dl8trict JuQ.8 R. C. Slag10
     and To8 Bugg8, 8tatm it van their opinion
     the OountJ Auditor 8hould not have to per-
     form the dutlos of puroh*al.ngngent for good
     maeone set out in thefr letter, vhich ham
     been placed ln the minut.8 of the &mm.lr-
     ntonem Court.
           "It balingtba desire of the Com8lrrioner8
     Court to cooperatevith tha Dl8trict Judge8
     and the Uounty Audltor'a offloe, in their re-
     qusrt, ve find   it lmpoaaible for the Oounty
     Jgdgo or the Corcle8ion~r8 to do the addltlon-
     ~1 work hentofors pmformed br the pncoha8-
     ing agent.    It I.8our jua$ment vo should employ
     a oap8blc man to arsirt the Oauri88loner8
     Court ln the raid )xs~&m.afng  an4 Uounty rel1.f
     vork, a8 roll 88 many 9-r dutfe8 to bo per-
     formed by him In the li&terertai econo8Iyand
     lic i9 nc y.
          "We hereby emplay Nr. 0. tf.Barrett to
     esalat the Comisrioner8 Court in the above
     atrted duties and set his ralaq at &50.00
     per 8013th. Thie does not entaLl additional
     Cant7 caxponm, 88 tt ha6 been eo8tfng more
     than thin amount herdofore to perform these
     Qutie8.
                      “‘Rf’fective   Rob. lot, 1941.
                      "'Adopted.'
          =a. Can the County Auditor of'6r8yson
     County legally and lavfull~ approve the pay-
     ment of varrant8 drawn for 8alery and/or ax-
     penees for this offioe under this owtton
     and appointment?
          "18 the fol.lovi.ng
                            portion of Article
     1645a-1 as amended, R. 0. 8. 1995 oonstitu-
     tiona1t
          "'Provided,further, that in all ooun-
     ties haolinga opuletion In *X0*88 of rixty-
                    65,000) inhnbite.at8
     five thousand ‘I                  aoaordding
Bonorablm Ralph Blllott, Pqo 3


     t0 the lA#t preoeding F.dOr& 0dp8U8, and
     having a tax VaXuatlon of not 8ore than forty
     mllllon dollar8 $40,000,000),according to
     the h#t approvai tu   rolls, and oontainlag
     St 18aSt   tV0   ineorporrtrd oitie8 O? mo e than
    thlrteon thoueand five hundred (13,500f popu-
    latlon each, aaoord         to the last preeediag
    Federal Oeh4u8, ruah    9 ud~tas 8hal1, In addl-
    tiOn   t0 hl8   PegdlU duties as Auditor, OOlISti-
    tute th4 ?UrQhaSingAgent O? 8ueh UOn&r vhe~~
    so directed br order of the Oomat8riouers
    OoUrt    Of suah  bounty, and such Auditor 8hall
    reoblve as oompen8atlon for suoh hddltl4nnl
    84X’TiOOS   AI) 9UPahaS     poet a mm not to bx-
    oeed nine hundred do1   “n aw  ($900) annually,
    payable in twelve (12) eqal, xmthly        lnatall-
    me&e, and auah ooapea88tfoashall bo ln 8d-
    ditlon to that alloved by lav for rwh auditor,
    and parable out of the general revenue of suah
                As ad&d Acts 1937 4 th Leg., 9. 639,
    ~:~~;;oamyd~d          AoCs 1939, 3Gth Leg., speo.
    L l,*         ,*


            Sin09 ve have~nltten an op3xllonLn Z’489Olk84 to JOUP
XWquOSt, vo have reoe1vod a IWqUOSt from SonorabloY. ?. w8ldFop,
hltlt~   Auditor Of h~SO&l   &UXlt~, ill VhfCh mU48t   h4 ~~1.aa.d
omtlflrd OOpieS Of Old4rS Of the 00~188iCUter8’      Court Sh0Ving
thst the O~:@l!%l   QPdSI’ dated hUlB~    30, 1940, ES PASSed m
#Ilid  OOUPt appoints c. B. %Pl'ett t0 aSSi#t the OO~88iOIlOr8'
OOUZ't Of ~lU~CUI h?lXltyin pUrOhsS&lg duties Md a8 OOUtlt~     Fe-
ller vork saristaut,van resoinded February 20, 1941, and C. B.
&wrett we appointed co&g oaee vorker.          In vlev of these
clrou88tanoss   and beeanne we have answered the q~estlons eub-
fitted by the County AuditoF in Opinion Ro. O-3231, a oopy of
whloh is 4nolo8ed   ta you for year fnformntian,V4 hnvr thought
that SOIIeOf the questions subtitted in you3 reQue8t are POV
moot and that it is uuneaeraary to enmrer them. Ue do believe
that the uestion of the aonstitutionalltyof the portion of
&tiale 111  45&-l, &wised Civil Statutes, 1925, as amended,
should be paS88d upon.
          The provlalon of Article 16&a-1, a8 amended, govised
Civil St(Ltute8of Terns, 1925, whloh you say, 18 applicable to
Qrayaon County la set Out ln your request and will not agala
be oopled here. It vi11 bo n&Mod    that the provlrionr of the
statute m-0 very reetriotive. TM8 department In Opinion lo.
Honorable Ralph Elliott. Pago 4


O-1748 haa previously ruled thnt a portion of Article 1649-l
van unoon8titutlonal. For the reaaon8 given lu the Opinion
Xo. O-1748, a copy of vhlch is enoloeed, it is our opinion,
and you are so advised, that that portion of Artlale 1649-1,
AS 8mended, ~WTieed Civil atatutee, 1925, vhich you have copied
in your request, is UIWonetitUtioMl and void (~8being a apeaim
lav regulating aounty affnire in violation 0s Artlcls 3, Seation
56, Toxae Gonatitutlon.
         We trurt that ve have fully ensvered Four Inquiry.
                                          ~OUFS   VSzlytnily




                                                  Harold WaCrmoken
                                                           ~##i#ttk&t




                 APPROVEDMAR   28, 1941


               F--*+--J
                 ATTORNEY GENERAL OF TEXAS